SUPREME COURT OF THE STATE OF NEW YORK
              Appellate Division, Fourth Judicial Department

670
OP 13-02006
PRESENT: CENTRA, J.P., FAHEY, PERADOTTO, SCONIERS, AND DEJOSEPH, JJ.


IN THE MATTER OF SHAWN A. PARKER, PETITIONER,

                     V                               MEMORANDUM AND ORDER

HON. DOUGLAS A. RANDALL, MONROE COUNTY COURT
JUDGE, RESPONDENT.


JAMES L. RIOTTO, II, ROCHESTER, FOR PETITIONER.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (JONATHAN D. HITSOUS OF
COUNSEL), FOR RESPONDENT.


     Proceeding pursuant to CPLR article 78 (initiated in the Appellate
Division of the Supreme Court in the Fourth Judicial Department pursuant
to CPLR 506 [b] [1]) to annul the determination of respondent. The
determination denied petitioner=s application for a pistol permit.

     It is hereby ORDERED that the determination is unanimously annulled
on the law without costs, the petition is granted, and the matter is
remitted to respondent for further proceedings in accordance with the
following Memorandum: Petitioner commenced this CPLR article 78
proceeding seeking to annul the determination denying his pistol permit
application. A licensing officer, such as respondent herein, has broad
discretion to grant or deny a permit under Penal Law ' 400.00 (1) (see
Matter of Fromson v Nelson, 178 AD2d 479, 479; Matter of Covell v Aison,
153 AD2d 1001, 1002, lv denied 74 NY2d 615; Matter of Anderson v Mogavero,
116 AD2d 885, 885). Under section 400.00 (4-a), the licensing officer
must Aeither deny the application for reasons specifically and concisely
stated in writing or grant the application and issue the license applied
for.@ If the licensing officer denies the application, A[t]he petitioner
must be given the specific reasons for the denial . . . and be given an
opportunity to respond to the objections to [his] application@ (Matter
of Savitch v Lange, 114 AD2d 372, 373; see Matter of Anderson v Mulroy,
186 AD2d 1045, 1045; see also Matter of DiMonda v Bristol, 219 AD2d 830,
831). Here, although respondent issued two written decisions denying
petitioner=s applicationCa preliminary, prehearing decision and a final,
posthearing decisionChe never provided a reason for the denial, despite
a specific request from petitioner to do so. Thus, respondent failed
to comply with the requirement set forth in section 400.00 (4-a). We
therefore annul the determination and remit the matter to respondent to
provide petitioner Awith the specific reasons . . . for the denial of
[his] application . . . and [to] afford [him] the opportunity to present
evidence in response@ (Savitch, 114 AD2d at 373; see Anderson, 186 AD2d
at 1045). After receipt and review of any such evidence, respondent shall
                                 -2-                               670
                                                           OP 13-02006

make a new determination on petitioner=s application (see Savitch, 114
AD2d at 373).




Entered:   August 8, 2014                       Frances E. Cafarell
                                                Clerk of the Court